Citation Nr: 1123088	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a low back disability.  


REPRESENTATION

Appellant represented by:	James E. Caldwell, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to November 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO).  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the present claim.  The Veteran filed a timely Notice of Disagreement (NOD) in August 2005 as to the March 2005 rating decision that declined to reopen his service connection claim for a low back disability, requiring VA to issue an appropriate Statement of the Case (SOC) and placing the claim in appellate status.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2010).  At the time the June 2009 SOC was issued, the claim was already in appellate status, stemming from the March 2005 rating decision.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010).  As such, the Board has identified the March 2005 rating decision as the action on appeal.  

In February 2010, the Veteran testified before a Decision Review Officer (DRO) and a transcript of this hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  In a March 1991 rating action, the RO denied the Veteran's claim of service connection for back disability, and in an April 1991 letter, notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  Evidence added to the record since the March 1991 rating decision relates to unestablished facts necessary to substantiate service connection claim for a low back disability.

3.  Resolving all doubt in the Veteran's favor, degenerative disc disease at L4-L5 and L5-S1 had its onset in service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the March 1991 RO rating decision relating to the service connection claim for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for entitlement to service connection for degenerative disc disease at L4-L5 and L5-S1 have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the Veteran's service connection claim for a low back disability, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Application to Reopen

The Veteran presently seeks to establish service connection for a low back disability.  Although the RO has reopened the Veteran's low back claim and considered it on the merits, because service connection was previously denied by the RO in March 1991, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen his claim because it relates to the Board's jurisdiction to adjudicate the merits of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

A March 1991 rating decision initially denied the Veteran's service connection claim for a low back disability.  At that time, the evidence of record consisted of service treatment records, a March 1991 VA examination report and statements from the Veteran.  Upon reviewing the evidence, the RO denied the Veteran's service connection claim, concluding there was no evidence of any currently diagnosed low back disability.  The Veteran was informed of this decision and of his appellate rights, but did not appeal this determination.  Thus, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

The March 1991 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen this claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since the March 1991 RO decision.  The additional evidence includes both private and VA back related treatment records, Social Security Administration (SSA) records and numerous statements from the Veteran, to include his February 2010 testimony before a local DRO.  Significantly, the records include a November 2009 VA neurosurgery consultation record, documenting the Veteran's diagnosis with degenerative disc disease at L4-L5 and L5-S1.  The Veteran has now presented evidence related to a previously unestablished necessary element of his claim (i.e. a currently diagnosed low back disability).  The Board finds the newly submitted documents to be new and material evidence, within the meaning of 38 C.F.R. § 3.156(a) and the service connection claim for a low back disability is reopened.  

Service Connection Claim

As previously noted, the Veteran seeks to establish service connection for a low back disability.  Specifically the Veteran maintains that while in-service he sustained a low back injury and provides an account of experiencing in-service low back symptoms (i.e. pain) that such symptoms persisted since separation.  As such, the Veteran maintains that his current low back disability is related to his period of military service and forms the basis of the Veteran's present service connection claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Although he declined a separation examination, service treatment records dated in June 1989, confirm the Veteran's treatment for low back symptoms, subsequent to lifting/moving furniture, and his diagnosed low back muscle strain.  

In March 1991, the Veteran underwent a VA examination.  At this time, the Veteran reported experiencing the onset of back pain in service.  Based on a physical examination, the examiner diagnosed asymptomatic lumbar strain; however, no radiological testing was undertaken.  

VA and private treatment records, dated in June 2001, both document the Veteran's low back related treatment.  At his June 2001 VA treatment, the Veteran provided an account of experiencing "chronic low back pain from [an] injury sustained while on active duty," radiological testing at this time revealed straightening of the curvature of the lumbar spine and he was diagnosed with low back muscle strain/spasm.  A June 2001 initial chiropractic treatment record also documents the Veteran's continued treatment for low back symptoms.  

June 2009 VA hospitalization treatment records have also been associated with the claims folder.  At this time, the Veteran reported experiencing an increase in low back pain after exertion.  VA radiological reports associated with this treatment documents the presence of mild degenerative changes at L-5.  

A statement from the Veteran's wife, dated in January 2010, indicates that she married the Veteran in August 1982, that he had no low back symptoms prior to sustaining an in-service low back injury, and that he continuously reported low back symptomatology since separation.  Additionally, a January 2010 statement from R. K., the Veteran's former co-worker, also confirms that the Veteran continuously complained of low back related pain, causing work related difficulties.  

At his February 2010 DRO hearing, the Veteran testified that he initially injured his back during service and received treatment at that time.  He further reported that he continued to experience low back symptoms (i.e. pain and stiffness) to varying degrees since this occurrence and those symptoms progressively increased in severity.  

In March 2011, the RO requested a VA examiner review the Veteran's claims folder.  The VA examiner detailed the Veteran's history of low back symptoms and treatments, in- and post-service, and confirmed the Veteran's diagnosis with degenerative disc disease at L4-L5 and L5-S1.  

Having carefully considered the claim, the Board finds that the evidence shows that the Veteran sustained a chronic low back injury during service.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b) (2010), the second and third elements of service connection by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307.  In this case, the Board finds that the lay evidence of record, to include the Veteran's testimony, as well as the respective January 2010 statements of his spouse and former co-worker R. K., describes the onset and chronicity of the low back disability, is credible, and is supported by the later diagnosis.  Id.

The Board finds competent and credible the Veteran's history of having low back problems since service because (I) the service treatment records show treatment for low back problems; (II) a statement of his spouse and former co-worker corroborate his account of in- and post-service low back symptoms; and (III) when seeking post-service low back treatment he reported having low back problems since the noted in-service injury.  See Davidson, 581 F.3d at 1316.  Further, the medical evidence shows that he has been diagnosed as having degenerative disc disease at L4-L5 and L5-S1.  Thus, the Board finds that service connection is warranted for degenerative disc disease at L4-L5 and L5-S1.  Id.  


ORDER

New and material evidence has been received to reopen a service connection claim for a low back disability, and the claim is granted to this extent.

Service connection for degenerative disc disease at L4-L5 and L5-S1 is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


